•           •           •     
  •          •         •





                                                                  MEMORANDUM OPINION

No. 04-09-00687-CR

IN RE David KELLUM
Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice

Delivered and Filed: November 4, 2009   

PETITION FOR WRIT OF MANDAMUS DENIED; MOTION FOR LEAVE TO FILE
DISMISSED AS MOOT
            On October 23 2009, relator David Kellum filed a pro se petition for writ of mandamus,
seeking to compel the trial court to conduct a hearing and rule on motions to suppress and for
quantitative weight analysis, which Kellum filed pro se in the underlying criminal proceeding.
Kellum is represented by appointed counsel in that proceeding.
 
            A criminal defendant is not entitled to hybrid representation.  See Robinson v. State, 240
S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995).  A trial court has no legal duty to rule on a pro se motion in a criminal proceeding in which
the defendant is represented by counsel.  See Robinson, 240 S.W.3d at 922.  Consequently, the trial
court did not abuse its discretion by failing to rule on relator’s pro se motions, and relator’s petition
for writ of mandamus is denied.  Tex. R. App. P. 52.8(a).  Relator’s motion for leave to file the
petition is dismissed as moot. 
 
                                                                                                PER CURIAM
PUBLISH